DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 4/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s claim amendment filed on 3/25/2022, has been entered and carefully considered. Claims 2, 6, 26, 30, 49, 53, 73, 77, are amended, claims 3-5, 7-9, 11-24, 27-29, 31-33, 35-45, 48, 50-52, 54-56, 58-62, 64-68, 72, 74-76, 78-80, 82-83, 85-86 and 88-92 have been canceled. Claims 1-2, 6, 10, 25-26, 30, 34, 46-47, 49, 53, 57, 63, 69-71, 73, 77, 81, 84, 87, and 93-96 are currently pending.

Response to Arguments
3.	Applicant’s arguments, on pages 10-15, filed on 3/25/2022 with respect to claims 1, 25, 48 and 70 have been considered but they are not persuasive.
Applicant argues that Kim does not disclose (1) “wherein each of the SSBs indicates a plurality of PRACH resources that use two or more different combinations of time resource and frequency resource”, and (2) “receiving a PRACH preamble from the wireless device during a time resource and a frequency resource selected from one of the plurality of PRACH resources of the plurality of SSBs”. The examiner respectfully disagrees.
Regarding the first argument, Kim [0166, 0179] “A specific SS block may indicate the transmission direction of a DL signal/channel such as PSS/SSS/PBCH”. “the PRACH resources may be allocated per PSS/SSS direction, that is, per beam index (or SS block index). That is, a specific SS block with a specific SS block index, which indicates a plurality of PRACH resources allocated per transmission direction. [0180] “when the UE needs to obtain information on PRACH resources per beam index or SS block index. Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH…For example, the UE may inform the network of its preference for a specific SS block index using the time-frequency resources used by the UE for PRACH preamble transmission and a PRACH preamble index used by the UE. The PRACH time-frequency resources may include information on a subframe number that can be used to transmit a PRACH in the direction corresponding to a beam index (i.e., SS block index)”. [0188, 0230] the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index. Where the corresponding RACH resource may be sub-divided into RACH basic units. Here, the RACH basic unit can be defined as a time-frequency resource used for transmitting one PRACH preamble. That is, each of the SSBs indicates a plurality of PRACH resources that use two or more different combinations of time resource and frequency resource in a transmission direction per transmission beam.
	Regarding the second argument, Kim [0180, 0188, 0230] “the UE needs to obtain information on PRACH resources per beam index or SS block index. Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH…the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index. In this case, the UE may select one or more SS block indices and attempt the PRACH preamble transmission on RACH resources associated with each of the SS blocks.” “Where the corresponding RACH resource may be sub-divided into RACH basic units. Here, the RACH basic unit can be defined as a time-frequency resource used for transmitting one PRACH preamble.” Furthermore, applicant indicates that Kim [0180] the UE can autonomously transmit an RACH preamble on RACH resources. That is because “the UE has successfully obtained the information on PRACH resources per beam index or SS block index and has the corresponding RACH resources reserved at all times.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 2, 6, 10, 25, 26, 30, 34, 46, 47, 49, 53, 57, 69-71, 73, 77, 81, 84 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2017/0353254), hereinafter Islam, in view of Kim et al. (US 20200296765) hereinafter Kim. 
Regarding Claim 1, Islam teaches a method in a network node for performing an access procedure, the method comprising:
sending a plurality of synchronization signal blocks (SSBs) for indicating allocations of Physical Random Access Channel (PRACH) resources to a wireless device in a cell ([Para. 0084, 0094, 0098] the base station may signal to the UE the system information for example an MIB or a SIB through broadcast to associate a beam with a PRACH. Fig. 4, the base station transmits one or more burst sets, each burst set may include a set of SS blocks. Where each SS block in the set of SS blocks may correspond to a respective beam direction. including the PSS, SSS, and the PBCH (including the MIB) to the UE 404 in a cell associated with the base station 402), 
each of the SSBs comprises a synchronization signal (SS) and an associated physical broadcast channel (PBCH) ([Para. 0073-0074, 0084, Fig. 2B shows the SS Block comprises the PSCH carries a PSS, and SSCH carries SSS signal, and  PBCH carries system information, MIB and SIBs that may be logically grouped within a synchronization signal (SS) block. The UE may determine which resources to use for the UE’s RACH transmission based on the system information and the received synchronization signals [0098]).  
Islam does not explicitly disclose wherein each of the SSBs indicates a plurality of PRACH resources that use two or more different combinations of time resource and frequency resource; and receiving a PRACH preamble from the wireless device during a time resource and a frequency resource selected from one of the plurality of PRACH resources of the plurality of SSBs.
Kim from the same field of endeavor teaches wherein each of the SSBs indicates a plurality of PRACH resources that use two or more different combinations of time resource and frequency resource ([Para. 0166, 0179] A specific SS block may indicate the transmission direction of a DL signal/channel such as PSS/SSS/PBCH, and plurality of PRACH resources may be allocated per PSS/SSS direction, that is, per beam index (or SS block index). For example, if PSS/SSS/PBCH are transmitted in 10 beams in the same direction which may be configured as one SS block. That is, a specific SS block with a specific SS block index, which indicates a plurality of PRACH resources allocated per transmission direction. [0180] the UE needs to obtain information on PRACH resources per beam index or SS block index. Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH…For example, the UE may inform the network of its preference for a specific SS block index using the time-frequency resources used by the UE for PRACH preamble transmission and a PRACH preamble index used by the UE. The PRACH time-frequency resources may include information on a subframe number that can be used to transmit a PRACH in the direction corresponding to a beam index (i.e., SS block index)”. [0188, 0230] the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index. Where the corresponding RACH resource may be sub-divided into RACH basic units. Here, the RACH basic unit can be defined as a time-frequency resource used for transmitting one PRACH preamble. That is, each of the SSBs indicates a plurality of PRACH resources that use two or more different combinations of time resource and frequency resource in a transmission direction per transmission beam);
and receiving a PRACH preamble from the wireless device during a time resource and a frequency resource selected from one of the plurality of PRACH resources of the plurality of SSBs ([Para. 0180, 0188, 0230] the eNB receiving PRACH preamble transmitted from the UE by using the PRACH resources per SS block index, where the PRACH resources means time-frequency resources. The UE may transmit a PRACH preamble by selecting RACH resources associated with the optimal beam direction (i.e., a time resource and a frequency resource) that is associated with the corresponding SS block index. In this case, the UE may select one SS block and attempt the PRACH preamble transmission on RACH resources (i.e., time-frequency resource) associated with the SS block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.
Regarding Claim 2, Islam does not disclose wherein one time resource comprises one of a time interval and a plurality of timing offsets from a synchronization signal.  
Kim teaches wherein one time resource comprises one of a time interval and a plurality of timing offsets from a synchronization signal ([Para. 0090, 0146] the RAR includes information indicating timing offset information for UL synchronization. The UE may estimate the time required until the same synchronization signal (timing offsets) arrives and be able to know how many subframes exist prior to a specific subframe in the corresponding time interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 6, Islam does not disclose wherein one frequency resource comprises one of a frequency, a frequency interval and one or more frequency subbands for indicating a location of a PRACH signal.
Kim teaches wherein one frequency resource comprises one of a frequency, a frequency interval and one or more frequency subbands for indicating a location of a PRACH signal. ([Para. 0161] the RACH resources may be a specific time/frequency comprises lower frequency band of 6 GHz or higher frequency band of 6 GHz interval (i.e., frequency subband) for PRACH transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 10, Islam does not disclose wherein the plurality of PRACH resources further comprises one or more sequences, the one or more sequences comprising a combination of a set of root sequences and a set of cyclic shifts.
Kim teaches wherein the plurality of PRACH resources further comprises one or more sequences, the one or more sequences comprising a combination of a set of root sequences and a set of cyclic shifts ([Para. 0180] PRACH resources means time-frequency resources including PRACH sequences, root sequences used by a UE to transmit a PRACH)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Islam in view of Kim. Specifically, Islam teaches a network node for performing an access procedure, the network node comprising processing circuitry and a memory connected thereto, wherein the memory comprises instructions that, when executed, cause the processing circuitry to ([Para. 0075, 0082] Fig. 3, illustrates a block diagram of a base station 310 in communication with a UE 350 in an access network. Base station 310 including controller/processor 375 can be associated with a memory 376 that stores program codes in the form of instructions [0061]).

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding Claim 46, Islam teaches a method in a wireless device for performing an access procedure, the method comprising:
receiving, from a network node, a plurality of synchronization signal blocks (SSBs) indicating allocations of Physical Random Access Channel (PRACH) resources in a cell ([Para. 0084, 0088, 0094-0095, 0098] Fig. 4, The UE 404 in a cell associated with the base station 402 receives synchronization signal block (SS block) including the PSS, SSS, and the PBCH in different transmit directions of beams. In one example, each beam includes a combination of the PSS, the SSS, and the PBCH may constitute one SS block. In such an example, a burst set may include 16 SS blocks (e.g., in 16 directions). [Para. 0073, 0084, Fig. 2B shows the SS Block comprises the PSCH carries a PSS, and SSCH carries SSS signal, and  PBCH carries system information, MIB and SIBs that may be logically grouped within a synchronization signal (SS) block. The UE may determine which resources to use for the UE’s RACH transmission based on the system information and the received synchronization signals [0098]); and wherein each of the SSBs comprises a synchronization signal (SS) and an associated physical broadcast channel (PBCH) ([Para. 0073, 0084, Fig. 2B shows the SS Block comprises the PSCH carries a PSS, and SSCH carries SSS signal, and  PBCH carries system information, MIB and SIBs that may be logically grouped within a synchronization signal (SS) block. The UE may determine which resources to use for the UE’s RACH transmission based on the system information and the received synchronization signals [0098]).  
Islam does not explicitly disclose wherein each of the SSBs indicates a plurality of PRACH resources that use two or more different combinations of time resource and frequency resource; selecting a PRACH resource from the plurality of PRACH resources of the plurality of SSBs; and transmitting a PRACH preamble using the selected PRACH resource, to the network node. 
Kim from the same field of endeavor teaches wherein each of the SSBs indicates a plurality of PRACH resources in one or more time resources and in one or more frequency resources ([Para. 0166, 0179] A specific SS block may indicate the transmission direction of a DL signal/channel such as PSS/SSS/PBCH, and plurality of PRACH resources may be allocated per PSS/SSS direction, that is, per beam index (or SS block index). For example, if PSS/SSS/PBCH are transmitted in 10 beams in the same direction which may be configured as one SS block. That is, a specific SS block with a specific SS block index, which indicates a plurality of PRACH resources allocated per transmission direction. [0180] the UE needs to obtain information on PRACH resources per beam index or SS block index. Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH…For example, the UE may inform the network of its preference for a specific SS block index using the time-frequency resources used by the UE for PRACH preamble transmission and a PRACH preamble index used by the UE. The PRACH time-frequency resources may include information on a subframe number that can be used to transmit a PRACH in the direction corresponding to a beam index (i.e., SS block index)”. [0188, 0230] the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index. Where the corresponding RACH resource may be sub-divided into RACH basic units. Here, the RACH basic unit can be defined as a time-frequency resource used for transmitting one PRACH preamble. That is, each of the SSBs indicates a plurality of PRACH resources in one or more time resources and in one or more frequency resources in a transmission direction per transmission beam);
selecting a PRACH resource from the plurality of PRACH resources of the plurality of SSBs; and transmitting a PRACH preamble using the selected PRACH resource, to the network node ([Para. 0180, 0188, 0230] the UE may inform the network of its preference for a specific SS block index using the time-frequency resources used by the UE for PRACH preamble transmission and a PRACH preamble index used by the UE. The PRACH time-frequency resources may include information on a subframe number that can be used to transmit a PRACH in the direction corresponding to a beam index. The UE may transmit a PRACH preamble by selecting RACH resources associated with the optimal beam direction (i.e., a time resource and a frequency resource) that is associated with the corresponding SS block index. In this case, the UE may select one SS block and attempt the PRACH preamble transmission on RACH resources (i.e., time-frequency resource) associated with the SS block. Where the corresponding RACH resource may be sub-divided into RACH basic units. Here, the RACH basic unit can be defined as a time-frequency resource used for transmitting one PRACH preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 47, Islam does not disclose wherein selecting the PRACH resource comprises one of selecting randomly a PRACH resource among the plurality of PRACH resources, and selecting a PRACH resource based on a specific criterion.
Kim teaches wherein selecting the PRACH resource comprises one of selecting randomly a PRACH resource among the plurality of PRACH resources ([Para. 0192, 0239] a UE may transmit a PRACH on a PRACH resource corresponding to a random beam index (e.g., SS block index) among best N beam directions and selecting another random beam index (e.g., SS block index),
and selecting a PRACH resource based on a specific criterion ([Para. 0192-0195] the selected PRACH resource is based on RA-RNTI. The UE also may select a PRACH resource corresponding to the beam or SS block with the largest amount of resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 49, Islam does not disclose wherein one time resource comprises one of a time interval and a plurality of timing offsets from a synchronization signal.
Kim teaches wherein one time resource comprises one of a time interval and a plurality of timing offsets from a synchronization signal ([Para. 0090, 0146] the RAR includes information indicating timing offset information for UL synchronization. The UE may estimate the time required until the same synchronization signal (timing offsets) arrives and be able to know how many subframes exist prior to a specific subframe in the corresponding time interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.
Regarding Claim 53, Islam does not disclose wherein one frequency resource comprises one of a frequency, a frequency interval and one or more frequency subbands for indicating a location of a PRACH signal.   
Kim teaches wherein one frequency resource comprises one of a frequency, a frequency interval and one or more frequency subbands for indicating a location of a PRACH signal. ([Para. 0161] the RACH resources may be a specific time/frequency comprises lower frequency band of 6 GHz or higher frequency band of 6 GHz interval (i.e., frequency subband) for PRACH transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 57, Islam does not disclose wherein the plurality of PRACH resources further comprises one or more sequences, the one or more sequences comprising a root sequence and a cyclic shift.  
Kim teaches wherein the plurality of PRACH resources further comprises one or more sequences, the one or more sequences comprising a root sequence and a cyclic shift ([Para. 0180] PRACH resources means time-frequency resources including PRACH sequences, root sequences used by a UE to transmit a PRACH)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 69, Islam does not disclose comprising generating a PRACH preamble based on the selected sequence.  
Kim teaches comprising generating a PRACH preamble based on the selected sequence ([Para. 0193, 0214] the UE may use a preamble sequence corresponding to a specific beam index or SS block index, where a preamble sequence is selected from the preamble sequence set using the preamble index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.

Regarding Claim 70, the claim is interpreted and rejected for the same reason as set forth in claim 46 as being unpatentable over Islam in view of Kim. Specifically, Islam teaches a wireless device for performing an access procedure, the wireless device comprising processing circuitry and a memory connected thereto, wherein the memory comprises instructions that, when executed ([Para. 0078] Fig. 3, a UE 350 may include controller/processor 359 can be associated with a memory 360 that stores program codes executed by the processor).
Regarding Claim 71, the claim is interpreted and rejected for the same reason as set forth in claim 47.
Regarding Claim 73, the claim is interpreted and rejected for the same reason as set forth in claim 49.
Regarding Claim 77, the claim is interpreted and rejected for the same reason as set forth in claim 53.
Regarding Claim 81, the claim is interpreted and rejected for the same reason as set forth in claim 57.

Regarding Claim 84, the combination of Islam, Kim, specifically, Islam further teaches wherein the processing circuitry is configured to receive the plurality of SSBs in different beams. ([Para. 0084, 0088, 0094-0095, 0098] Fig. 4, The UE 404 receives synchronization signal block (SS block) including the PSS, SSS, and the PBCH in different transmit directions of beams. In one example, each beam includes a combination of the PSS, the SSS, and the PBCH may constitute one SS block. In such an example, a burst set may include 16 SS blocks (e.g., in 16 directions). For example, in a scenario where a base station may sweep in 16 directions using 16 beams respectively, a burst set may contain 16 SS blocks, where each SS block corresponds to a different direction of a corresponding beam).

Regarding Claim 93, the claim is interpreted and rejected for the same reason as set forth in claim 69.

5.	Claims 63 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view Kim as applied to claims 46 and 70 respectively above, and further in view of Kim et al. (US 2015/0359003), hereinafter Kim003.

Regarding Claim 63, Islam does not disclose wherein the allocations of PRACH resources are indicated by a PRACH preamble index, which is mapped to an index of a table, each index corresponding to one configuration of one or more time resources, one or more frequency resources and a plurality of sequences.
Kim teaches wherein the allocations of PRACH resources are indicated by a PRACH preamble index, each index corresponding to one configuration of one or more time resources, one or more frequency resources and a plurality of sequences ([Para. 0161, 0180, 0183] PRACH resource configuration information includes a time-frequency resource region indicated by a preamble index).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.
The combination of Islam and Kim does not disclose preamble index which is mapped to an index of a table, the table having a list of indexes, each index corresponding to one configuration of one or more time resources, one or more frequency resources and a plurality of sequences.
Kim003 teaches preamble index which is mapped to an index of a table, the table having a list of indexes, each index corresponding to one configuration of one or more time resources, one or more frequency resources and a plurality of sequences ([Para. 0142, 0145-0146] Transmission of a random access preamble is confined to specific time and frequency resources in subframe starting from the lowest index of a list of indexes as shown in Table 3 and Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam, Kim and Kim003 to implement access procedure so that the UE may transmit and receive data through fast access to the eNB and to improve overall cell throughput.

Regarding Claim 87, the claim is interpreted and rejected for the same reason as set forth in claim 63.

6.	Claims 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Kim as applied to claims 1, 46 and 70 respectively above, and further in view of Park et al. (US 2016/0150541) hereinafter Park. 

Regarding Claim 94, Islam does not disclose wherein the plurality of PRACH resources indicated by the plurality of SSBs use a first range of frequency resources for a first time resource and a second range of frequency resources, smaller than the first range of frequency resources, for a second time resource, such that one or more frequency resources for the second time resource that fall within the first range of frequency resources but not the second range of frequency resources are used for non-PRACH data or for PRACH for one or more cells not served by the network node.
Kim teaches wherein the plurality of PRACH resources indicated by the plurality of SSBs use a first range of frequency resources for a first time resource ([Para. 0229] Fig. 14 shows the PRACH resources for a set of beam applied to a cell, where a plurality of SS blocks corresponding time-frequency resources with a multiple frequency resources (first set of frequency resources) for the set of beam may be in different frequency resources (different range of frequency resources corresponding to the time domain). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam and Kim to improve overall throughput of a radio communication system and the efficiency of signals transmission and reception.
The combination of Islam and Kim does not disclose a second range of frequency resources, smaller than the first range of frequency resources, for a second time resource, such that one or more frequency resources for the second time resource that fall within the first range of frequency resources but not the second range of frequency resources are used for non-PRACH data or for PRACH for one or more cells not served by the network node.
Park teaches a second range of frequency resources, smaller than the first range of frequency resources, for a second time resource, such that one or more frequency resources for the second time resource that fall within the first range of frequency resources but not the second range of frequency resources are used for non-PRACH data or for PRACH for one or more cells not served by the network node. ([Para. 0072-0076, 0139] Fig. 7A shows maximum number of available PRACHs is 6, and thus shows a layout structure of PRACHs when fRA is 0, 1, 2, 3, 4, 5., where fRA denotes a frequency resource index of PRACH (the first range of frequency resources), which includes a uppermost location fRA (1, 3, 5) and a lowermost location fRA (0, 2, 4) (i.e., second range of frequency resources). Where the second frequency resources is smaller than the first range of frequency resources and is fall within the first range of frequency resources. The frequency domain radio resource configuration with respect to PRACHs is facilitating a random access channel configuration in different cells). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam, Kim and Park to reduce interference between PRACHs that occur during random access preamble transmission.
Regarding Claim 95, the claim is interpreted and rejected for the same reason as set forth in claim 94.
Regarding Claim 96, the claim is interpreted and rejected for the same reason as set forth in claim 94.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0199496, Qin et al. discloses Information transmission method and device.
US 2014/0362701, Roh et al. discloses Nlos wireless backhaul downlink communication.
US 2016/0353486, Xia et al. discloses Method for configuring prach resource, method for acquiring resource configuration, base station, and user equipment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413